Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 10/19/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 8, 11, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US Patent 10,846,475 B2).
Regarding Claims 1, 8 and 15, Zhang teaches an electronic device (see Fig.3, Fig.10 and Col.8, Line 39-56) comprising:
a display screen (see Fig. 3 and Col., Line 59-60);
a storage device (see Fig.10 and Col., Line 39-48);
and at least one processor (see Fig.10 and Col., Line 39-48), wherein the storage device storing one or more programs that, when executed by the at least one processor (see Fig.10 and Col., Line 39-48), cause the at least one processor to:
detect at least one keyword in a currently displayed page of the electronic device (see ig.7 (710) and Col.7, Line 8-11);
upload the at least one keyword to a server (see Fig. (730) and Col.77, Line 24-32);
receive a link of relevant data of each keyword from the server (see Fig.7 (740) and Col., Line 33-44);
and display the link of the relevant data corresponding to each keyword in the currently displayed page of the display screen (see Fig.7 (740), Fig.8 (802), Col.7, Line 54-57 and Col.8, Line 2-7).
Regarding Claims 4, 11 and 18, Zhang further teaches wherein the processor is configured to upload the at least one keyword to the server in response to start a keyword link matching function of the electronic device (see Fig.7 (700,710) and Col., Line 5-11).

Claim Objections
Claims 2-3, 5-7, 9-10, 12-14, 16-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2-3, 5-7, 9-10, 12-14, 16-17, 19 and 20, the following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach limitations of (in combination with all other limitations in the base claim) “obtain a plurality of words from the currently displayed page of the electronic device; acquire relevant data of each word of the obtained words; obtain an analysis result by analyzing the plurality of words and the acquired relevant data; store the analysis result into a database”, as found in Claim 2. Similar features are claimed in Claims 3, 5-7, 9-10, 12-14, 16-17, 19 and 20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672